DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
In [0011], “the control unit limits the movable range of the controlling device configured to instruct the revolution speed to be a range” should be “the control unit limits the movable range of the movable controlling device so that the movable controlling device instructs the revolution speed to be in a range”

Claim Objections
Claims 1-5 are objected to because of the following informalities:
In claim 1, “an actuator configured to drive the controlling device” should be “an actuator configured to drive the movable controlling device”
In claim 1, “a control unit configured to control the actuator to limit a movable range of the controlling device” should be “a control unit configured to control the actuator to limit a movable range of the movable controlling device”
In claim 2, “the control unit limits the movable range of the controlling device configured to instruct the revolution speed to be a range” should be “the control unit limits the movable range of the movable controlling device so that the movable controlling device instructs the revolution speed to be in a range”
In claim 2, “an upper limit value of a sailing speed” should be “an upper limit value of a sailing speed of the vessel”
In claim 3, “wherein the controlling device includes a trim angle controlling unit” should be “wherein the movable controlling device includes a trim angle controlling unit”
In claim 4, “wherein the controlling device includes a direction instructing and controlling device” should be “wherein the movable controlling device includes a direction instructing and controlling device”
In claim 5, “wherein the controlling device includes a sailing direction instructing and controlling device” should be “wherein the movable controlling device includes a sailing direction instructing and controlling device”
In claim 5, “a range where the hull is unable to sail forwards” should be “a range where the hull is unable to sail forward[[s]]”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-6 of this application includes one or more claim limitations that do not use the 
“a movable controlling device configured to instruct a revolution speed of a propeller” in claim 1
“a positional information acquisition unit configured to acquire positional information of a hull” in claim 1
“a determination unit configured to determine…whether the hull stays within the specific water area” in claims 1-6
“a control unit configured to control the actuator to limit a movable range of the controlling device” in claims 1-5
“a trim angle controlling unit configured to instruct a trim angle of the propelling system” in claim 3
“a direction instructing and controlling device configured to instruct a direction of the propelling system” in claim 4
“a sailing direction instructing and controlling device configured to issue an instruction on a rotational direction of the propeller” in claim 5
“a notification unit configured to execute notification” in claim 6
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals 
“a movable controlling device configured to instruct a revolution speed of a propeller”: applicant discloses, “a movable controlling device (e.g., a shift and throttle controller 34, a steering device 35, a trim switch 36 which will be described later) configured to instruct a revolution speed of a propeller included in a propelling system (e.g., an outboard engine 20) for the vessel and a posture of the propelling system” (See at least [0010] in applicant’s specification). Applicant further discloses that, “The ECU 21 is connected with the direction sensor 31, the GPS receiver 32, the display unit 33, the shift and throttle controller 34, the steering device 35 and the trim switch 36 through a communication system (for example, NMEA 2000, or specifically, Controlled Area Network (CAN))” (See at least [0034] in applicant’s specification). Applicant further discloses that, “The shift and throttle controller 34 functions as a movable controlling device configured to instruct the revolution speed of the propeller 27 which is included in the outboard engine 20 and the rotational direction of the propeller 27” (See at least [0043] in applicant’s specification). It will therefore be appreciated that the movable controlling device therefore takes the form of an electronic controller with CAN communication capabilities able to control speed and direction of the propeller and coupled to a steering wheel and a switch. This electronic controller is adequate structure to perform the claimed function.
“a positional information acquisition unit configured to acquire positional information of a hull”: with regard to at least Figs. 3 of applicant’s drawings, applicant discloses that, “In the ECU 21, a processor executes programs installed in (See at least [0067] in applicant’s specification). Applicant further discloses, with regard to Fig. 2 of applicant’s drawings, that, “The positional information acquisition unit 21A acquires positional information indicating a position of the hull 10 periodically from the GPS receiver 32” (See at least [0068] in applicant’s specification). It will therefore be appreciated that the position information acquisition unit takes the form of an ECU which executes code and receives information from a GPS receiver. This is adequate structure to perform the claimed function.
“a determination unit configured to determine…whether the hull stays within the specific water area”: Applicant discloses that the determination unit may take the form of ECU 21 executing a program on its processor to function as a determination unit 21C (See at least [0067] in applicant’s specification). This is adequate structure to perform the claimed function.
“a control unit configured to control the actuator to limit a movable range of the controlling device”: Applicant discloses that the control unit may take the form of ECU 21 executing a program on its processor to function as a control unit 21E (See at least [0067] in applicant’s specification). Applicant further discloses that the ECU may send instructions to various hardware component controllers when operating in this state (See at least [0114-0115] in applicant’s specification).
“a trim angle controlling unit configured to instruct a trim angle of the propelling system”: applicant discloses that the trim angle controlling unit may take the form of trim switch 36 (See at least [0012] in applicant’s specification). Applicant further describes that the trim switch 36 is a physical movable switch (See at least [0049] in applicant’s specification) which may be controlled by ECU 21 (See at least [0058] in applicant’s specification). This is adequate structure to perform the claimed function.
“a direction instructing and controlling device configured to instruct a direction of the propelling system”: applicant discloses that the direction instructing and controlling device may take the form of steering device 35 (See at least [0013] in applicant’s specification) comprising a steering wheel and shaft (See at least [0045] in applicant’s specification) which may be controlled by ECU 21 (See at least [0101-0102] in applicant’s specification). This is adequate structure to perform the claimed functions.
“a sailing direction instructing and controlling device configured to issue an instruction on a rotational direction of the propeller”: applicant discloses that the sailing direction instructing and controlling device may take the form of shift and throttle control device 34 (See at least [0014] in applicant’s specification). Applicant further discloses that, “The ECU 21 is connected with the direction sensor 31, the GPS receiver 32, the display unit 33, the shift and throttle controller 34, the steering device 35 and the trim switch 36 through a communication system (for example, NMEA 2000, or specifically, Controlled Area Network (CAN))” (See at least [0034] in applicant’s specification). Applicant further discloses that, “The shift and throttle controller 34 functions as a movable controlling device configured to instruct the revolution speed of the propeller 27 which is included in the outboard engine 20 and the rotational direction of the propeller 27” (See at least [0043] in applicant’s specification). It will therefore be appreciated that the movable controlling device therefore takes the form of an electronic controller with CAN communication capabilities able to control speed and direction of the propeller and coupled to a steering wheel and a switch. This electronic controller is adequate structure to perform the claimed function.
“a notification unit configured to execute notification”: applicant discloses that the control unit may take the form of ECU 21 executing a program on its processor to function as a notification unit 21D (See at least [0067] in applicant’s specification).. Applicant discloses that the notification unit 21D notifies the steersman by displaying a message on the display unit 33 (See at least [0073] in applicant’s specification). Applicant further discloses that display unit 33 may be a liquid crystal display device (See at least [0025] in applicant’s specification). This is adequate structure to perform the claimed function.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f). However, as the specification contains adequate structure for all the above invocations of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaji (US 20030220724 A1), hereinafter referred to as Kaji.
Regarding claim 1, Kaji discloses A sailing assisting system for a vessel (See at least FIG. 2 in Kaji: Kaji discloses that the sailing control system 2 has the construction including a control parameter selecting apparatus 10, a sailing control device 11, a display device 12 and an outboard motor 130 [See at least Kaji, 0054]) comprising: 
a movable controlling device (See at least Fig. 1 in Kaji: Kaji discloses that the sailing control device 11 performs predetermined sailing controls such as a speed control, an attitude control, a positional control and a steering control based on the control parameters inputted from the control parameter selecting apparatus 10 [See at least Kaji, 0050]) configured to instruct a revolution speed of a propeller included in a propelling system for the vessel (See at least Fig. 1 in Kaji: Kaji discloses that the propeller 13 is sailing the boat by driving a propeller, jet pump and the like correspondingly to the control information from the sailing control device 11 [See at least Kaji, 0052]. Also see at least Fig. 2 in Kaji: Kaji discloses that FIG. 2 is a block diagram showing the construction of the sailing control system 2 which is the result of making the construction of the sailing control system 1 of FIG. 1 more concrete [See at least Kaji, 0053]. The outboard motor 130 of Fig. 2 of Kaji may therefore be regarded as a more specific version of the propeller 13 of Fig. 1 of Kaji, and examiner will refer to them interchangeably) and a posture of the propelling system (See at least Fig. 2 in Kaji: Kaji discloses that the power trim device 130a controls angles of inclination of the hull and the outboard motor correspondingly to a control signal from the trim angle control part 11a [See at least Kaji, 0062]); 
an actuator configured to drive the controlling device (See at least Fig. 2 in Kaji: Kaji discloses that the electronic throttle valve device 130b is capable of performing open and close operation of the electronic throttle valve correspondingly to the control signal from the electronic throttle valve control part 11b and adjusting an intake air amount into an engine [See at least Kaji, 0063]. Kaji further discloses in Fig. 2 that engine speed is fed back into electronic throttle valve control part 11b, which may be regarded as the throttle valve device 130b driving the adjustment produced by the electronic throttle valve control part 11b. Related to this engine speed feedback, Kaji further discloses that sailing control system 2 may perform control to lower the upper limit of the engine speed [See at least Kaji, 0102]); 
a positional information acquisition unit configured to acquire positional information of a hull to which the propelling system is attached (See at least Fig. 6 in Kaji: Kaji discloses that, at step S600, the designated water area determining part 103 of the system reads the positional information detected by the GPS 101a [See at least Kaji, 0079]. It will be appreciated by anyone of ordinary skill in the art that the positional information is indicative of the position of the hull to which the propeller is attached); 
a determination unit configured to determine, based on the positional information and information on a specific water area where sailing is limited (See at least Fig. 4: Kaji discloses that one example of a designated water area is a designated water area having speed limit such as a slow down area in a harbor, and that the system may calculate throttle valve openings and trim angles accordingly based on whether or not the boat is located in one of these areas [See at least Kaji, 0070-0071]. Kaji further discloses that another example of a designated water area may be an area where shallows, a rock and the like exist, and the system controls the engine speed and trim accordingly [See at least Kaji, 0102]), whether the hull stays within the specific water area or whether there is a possibility that the hull enters the specific water area (See at least Fig. 6 in Kaji: Kaji discloses that, in step S602, in the designated water area determining part 13, it is determined whether the boat is located outside the designated water area or not based on the read positional information and the stored content in the water area information storing device 102 [See at least Kaji, 0080]); and 
a control unit configured to control the actuator to limit a movable range of the controlling device if the determination unit determines that the hull stays within the specific water area or that there is a possibility that the hull enters the specific water area (See at least Fig. 4: Kaji discloses that one example of a designated water area is a designated water area having speed limit such as a slow down area in a harbor, and that the system may calculate throttle valve openings and trim angles accordingly based on whether or not the boat is located in one of these areas [See at least Kaji, 0070-0071]. Kaji further discloses that when the boat is present in the designated water area where shallows, a rock and the like exist, the control parameters for performing a control to lower the upper limit of the engine speed and trim up, which correspond to the sailing condition of the boat, are selected, and therefore it is made possible to reduce the danger of occurrence of the accident such as stranding [See at least Kaji, 0102]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kaji (US 20030220724 A1) in view of Motsenbocker (US 7335071 B1), hereinafter referred to as Motsenbocker.
Regarding claim 2, Kaji discloses The sailing assisting system according to claim 1, wherein if the determination unit determines that the hull stays within a speed limiting water area as the specific water area where a first sailing speed is set the system may control the speed of the boat (See at least Fig. 4: Kaji discloses that one example of a designated water area is a designated water area having speed limit such as a slow down area in a harbor, and that the system may calculate throttle valve openings and trim angles accordingly based on whether or not the boat is located in one of these areas [See at least Kaji, 0070-0071]).
However, Kaji does not explicitly teach the system wherein if the determination unit determines that the hull stays within a speed limiting water area as the specific water area where a first sailing speed is set, the control unit limits the movable range of the controlling device configured to instruct the revolution speed to be a range where the first sailing speed constitutes an upper limit value of a sailing speed.
However, Kaji Motsenbocker does teach a boat propeller speed control system wherein if the determination unit determines that the hull stays within a speed limiting water area as the specific water area where a first sailing speed is set (Motsenbocker teaches that a propeller control system of a boat may respond to a proximity or geographic location signal that indicates the existence of a docking area, marina or protected waterway that has maximum boat speed regulations [See at least Motsenbocker, Col 15, line 48-Col 16, line 3]), the control unit limits the movable range of the controlling device configured to instruct the revolution speed to be a range where the first sailing speed constitutes an upper limit value of a sailing speed (Motsenbocker teaches that the propeller control system may respond to the proximity or geographic location signal by automatically adjusting maximum propeller speed and maximum boat speed (e.g. suitable for local wake zone or other local regulations) [See at least Motsenbocker, Col 15, line 48-Col 16, line 3]). Both Motsenbocker and Kaji teach methods for regulating boat speed based on detecting an area in which the boat is located. However, only Motsenbocker explicitly teaches where the maximum propeller speed and maximum sailing speed of the boat may be adjusted so that the boat travels at a speed below a 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to also modify the propeller speed adjustment of Kaji to also lower the propeller speed and boat speed of the boat to also be below the speed limit of the area in which the boat is detected to be, as in Motsenbocker. Doing so improves safety of the boat in areas where a speed limit may be placed to promote the safety of boat occupants.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaji (US 20030220724 A1) in view of Sampson (US 20170158297 A1), hereinafter referred to as Sampson.
Regarding claim 3, Kaji discloses The sailing assisting system according to claim 1, wherein the controlling device includes a trim angle controlling unit configured to instruct a trim angle of the propelling system as the posture (See at least Fig. 2 in Kaji: Kaji discloses that the power trim device 130a controls angles of inclination of the hull and the outboard motor correspondingly to a control signal from the trim angle control part 11a [See at least Kaji, 0062]), and wherein if the determination unit determines that the hull stays within a shallow water area or a water area with sunken rocks as the specific water area, the control unit limits a movable range of the trim angle controlling unit to a range where a contact between the propelling system and a seabed is less likely (Kaji discloses that when the boat is present in the designated water area where shallows, a rock and the like exist, the control parameters for performing a control to lower the upper limit of the engine speed and trim up, which correspond to the sailing condition of the boat, are selected, and therefore it is made possible to reduce the danger of occurrence of the accident such as stranding [See at least Kaji, 0102]).
However, Kaji does not explicitly teach the system wherein if the determination unit determines that the hull stays within a shallow water area or a water area with sunken rocks as the specific water area, the control unit limits a movable range of the trim angle controlling unit to a range where a contact between the propelling system and a seabed is avoided (emphasis added).
However, Sampson does teach a trim system for a boat wherein if the determination unit determines that the hull stays within a shallow water area or a water area with sunken rocks as the specific water area (See at least Fig. 6 in Sampson: Sampson teaches that, at S2, the controller 80 determines whether the measured water depth Δ is approximately equal to or less than any one of the preset and/or updated values ΔPS corresponding to each submerged component of watercraft 70 (e.g., propellers 26, 28, 48, rudder 28, legs 20, 36, trim tabs 52, and/or other submerged components of watercraft 70 [See at least Sampson, 0044]. Sampson further teaches that, if the determination at S2 is “yes,” then the method 90 moves to S3, at which a determination is made as to whether the measured depth Δ is approximately equal to or less than the any one of the preset and/or updated values ΔMIN (e.g., a minimum depth for a typically submerged component below which the component becomes unable to perform its function) [See at least Sampson, 0045]. Sampson further teaches that, if at S3 the determination is “no,” then method 90 may proceed to S5, at which the amount of lift and/or tilt to be implemented using the actuators 31 may be computed [See at least Sampson, 0045]), the control unit limits a movable range of the trim angle controlling unit to a range where a contact between the propelling system and a seabed is avoided (See at least Fig. 6 in Sampson: Sampson teaches that applying the control signals computed at step S5 to the actuators 31 will decrease the operational depth of the propellers 38 or 48 and/or legs 20, 30 of the watercraft 70 (e.g., through lift and/or tilt motion) to their corresponding ΔPS to prevent the submerged components from colliding with a submerged object or floor of a body of water [See at least Sampson, 0046]. Sampson further teaches that this lifting/tilting occurs automatically [See at least Sampson, 0020]). Both Sampson and Kaji teach methods for detecting depth of water below a vessel and changing trim of the propelling system of the vessel in response to a detected shallow depth. However, only Sampson explicitly teaches where the change in trim completely avoids contact between a propelling system of the vessel and a seabed.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vessel propeller trimming system of Kaji to also trim the vessel in shallow water such that contact with a seabed is completely avoided, as in Sampson, rather than merely mitigated, as in Kaji. Doing so improves safety by completely protecting propeller components from any sort of damage that could result from contact with the seabed, as will be appreciated by anyone of ordinary skill in the art (With regard to this reasoning, see at least [Sampson, 0020]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kaji (US 20030220724 A1) in view of Senften (US 5129345 A) in further view of Ballou (US 20150277442 A1), hereinafter referred to as Kaji, Senften, and Ballou, respectively.
Regarding claim 4, Kaji discloses The sailing assisting system according to claim 1.
wherein the controlling device includes a direction instructing and controlling device configured to instruct a direction of the propelling system as the posture.
However, Senften does teach an automated propeller system for a vessel wherein the controlling device includes a direction instructing and controlling device configured to instruct a direction of the propelling system as the posture (See at least Fig. 2 in Senften: Senften teaches that the motor 32 is connected at the lower end of a shaft 34 that depends from a housing 36 which is attached to the boat by a suitable bracket 38, and that the shaft 34 is controlled to rotate and thus affects steering of the boat [See at least Senften, Col 3, lines 28-43]. Senften further teaches that the housing 36 contains suitable circuitry for causing the shaft and motor to rotate in response to signals from the system 30 of the present invention [See at least Senften, Col 3, lines 28-43]. Senften further teaches the boat is operated for automatically steering itself along a course to maintain a particular depth [See at least Senften, Col 2, lines 44-48]). Both Kaji and Senften teach methods for autonomously controlling a propeller system of a vehicle responsive to the depth of the water the vehicle is in. However, only Senften explicitly teaches where the autonomous control may include rotation of the propeller around a vertical axis to autonomously steer the boat based on the depth of water below the boat.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the propulsion system controller of Kaji to also be able to rotate the propeller about a vertical axis of the propeller as part of its automatic control of the propeller in response to the depth of the water. Doing so allows the boat to turn autonomously to steer away from regions of water which the user may not wish for the boat to 
However, Kaji in view of Senften does not explicitly teach the system wherein if the determination unit determines that there is a possibility that the hull enters a shallow water area, a water area with sunken rocks or a sailing prohibiting water area as the specific water area, the control unit limits a movable range of the direction instructing and controlling device to a range where the hull is unable to enter the specific water area.
However, Ballou does teach a system for autonomously navigating a boat wherein if the determination unit determines that there is a possibility that the hull enters a shallow water area, a water area with sunken rocks or a sailing prohibiting water area as the specific water area, the control unit limits a movable range of the direction instructing and controlling device to a range where the hull is unable to enter the specific water area (Ballou teaches that the navigation system 316 of unmanned aquatic surface vehicle 104 is programmed to automatically avoid hazards, wherein, upon detection of a hazard, the navigation system 316 of the unmanned aquatic surface vehicle commands the propulsion system 304 and/or the steering system 306 to change the direction or speed of the vehicle to make a maneuver to avoid the hazard [See at least Ballou, 0026]. Ballou further teaches that an example of such a hazard is a situation in which the waterway depth is detected to be too shallow for the command vessel to navigate [See at least Ballou, 0027]). Both Ballou and Kaji in view of Senften teach methods for navigating a boat to steer to avoid a region of water based on the depth of the region of water. However, only Ballou explicitly teaches where the boat may avoid the region based on the water in the region being too shallow.
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kaji (US 20030220724 A1) in view of Harnett (US 20170365175 A1) in further view of Motsenbocker (US 7335071 B1), hereinafter referred to as Kaji, Harnett and Motsenbocker, respectively.
Regarding claim 5, Kaji discloses The sailing assisting system according to claim 1.
However, Kaji does not explicitly teach the system wherein if the determination unit determines that there is a possibility that the hull enters a shallow water area, a water area with sunken rocks or a sailing prohibiting water area as the specific water area, the control unit limits a movable range of the sailing direction instructing and controlling device to a range where the hull is unable to sail forwards.
However, Harnett does teach an obstacle avoidance system for a boat wherein if the determination unit determines that there is a possibility that the hull enters a shallow water area, a water area with sunken rocks or a sailing prohibiting water area as the specific water area (Harnett teaches that a hazard may be any of an above-water land mass, shallow water, other watercraft, floating objects, or any other object or structure with which the watercraft might collide, and that the marine electronic data 310 gathered from the radar system 105, sonar system 200, position system 405, tracking system 410, and chart system 415 may be processed to determine if a hazard is present in the project path of the watercraft 100 [See at least Harnett, 0036]), the control unit limits a movable range of the sailing direction instructing and controlling device to a range where the hull is unable to sail forwards (Harnett teaches that the navigation safety system 500 utilized by the watercraft 100 may trigger the stoppage of the watercraft 100 when the hazard is at or within a threshold distance of the watercraft, where the threshold accounts for the depth of the hazard in the water, the minimum operating depth of the watercraft, and a horizontal distance to the hazard relative to the surface of the water [See at least Harnett, 0038]. Harnett further teaches that the threshold distance includes a minimum safe stopping distance [See at least Harnett, 0038]. Harnett further teaches that stopping of the vehicle may be accomplished by cutting power to a motor controller [See at least Harnett, 0050]). Both Harnett and Kaji teach methods for autonomously avoiding hazards by a boat, where the hazards may include shallow water. However, only Harnett explicitly teaches where the boat may be stopped before being able to proceed into the shallow water.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous hazard avoidance control of Kaji to also calculate a stopping distance and stop the boat before the hull can sail forward into the shallow water, as in Harnett. Doing so improves safety by eliminating the possibility that the boat will contact the shallow water, thus preventing damage to the boat by contact with the seafloor.
However, Kaji in view of Harnett does not explicitly teach the system wherein the controlling device includes a sailing direction instructing and controlling device configured to issue an instruction on a rotational direction of the propeller.
However, Motsenbocker does teach a system for autonomously stopping rotation motion of a boat motor wherein the controlling device includes a sailing direction instructing and controlling device configured to issue an instruction on a rotational direction of the propeller (Motsenbocker teaches that, in preferred embodiments for stopping an electric motor, the activator circuit (or portions of the larger combined circuit) reverses direction of an electromagnetic field of the motor by reversing the polarity of the electric current flowing through the one or more electromagnets until the motor has come to a stop, or a near stop [See at least Motsenbocker, Col 17, lines 52-67]. Anyone of ordinary skill in the art will appreciate that reversing the polarity of the motor may be regarded as reversing the rotation direction of the magnetic field of the motor and magnetic force of the motor, which may be regarded as issuing an instruction on a rotational direction of the propeller). Both Motsenbocker and Kaji in view of Harnett teach methods for stopping a motor of a boat. However, only Motsenbocker explicitly teaches that this stopping may be achieved by reversing the polarity of the motor.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the motor stopping method of Kaji in view of Harnett to also reverse the polarity of the motor in order to stop it as in Motsenbocker. Doing so reduces the time in which the motor may be stopped, as will be appreciated by anyone of ordinary skill in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kaji (US 20030220724 A1) in view of Ballou (US 20150277442 A1).
Regarding claim 6, Kaji discloses The sailing assisting system according to claim 1.
However, Kaji does not explicitly teach the system further comprising:
a notification unit configured to execute notification if the determination unit determines that the hull stays within the specific water area or that there is a possibility that the hull enters the specific water area.
However, Ballou does teach a system for notifying an operator of a boat further comprising:
a notification unit configured to execute notification if the determination unit determines that the hull stays within the specific water area or that there is a possibility that the hull enters the specific water area (See at least Fig. 6 in Ballou: Ballou teaches that, as part of detecting and notifying an operator of a hazard, processed data is then displayed 606 to the operator on the display 215, which may provide the operator with an audio or visual alert on the alert system 208, location data of the hazard or other information related to the detected hazard(s) [See at least Ballou, 0037]. Ballou further teaches that an example of a hazard may be what a waterway depth is detected to be too shallow [See at least Ballou, 0027]). Both Ballou and Kaji teach methods for detecting when a region of water is too shallow. However, only Ballou explicitly teaches where an operator may be notified in the case that an upcoming waterway is too shallow.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hazard handling system of Kaji to also notify the operator of the boat when the region of water being traveled or about to be traveled is too (With regard to this reasoning, see at least [Ballou, 0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668